                IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                             MEDFORD DIVISION


UNITED STATES OF AMERICA,

            Plaintiff,                                   No. 1:20-cr-00260-AA

      v.                                                 OPINION & ORDER

SHANNON CHRISTOPHER
HARROP; JULIUS DIABLO
FRANKLIN; RASHAD MAKKEL
AUSTIN; DERRICK FRANKLIN;
DELANDER EDWARD MOORE;
WILLIAM EARL PARDUE;
NATHAN DANIEL PERKINS; JULIA
MARIE MACLENNAN; MICHAEL
JOSEPH MANRING,

            Defendants.
_______________________________________
AIKEN, District Judge.

      This case comes before the Court on a Motion to Compel Discovery filed by

Defendant Julius Diablo Franklin, joined by Defendants William Earl Pardue,

Delander Edward Moore, and Derrick Franklin. ECF Nos. 192, 195, 196, 212. The

Court heard oral argument on May 12, 2021. ECF No. 214. For the reasons set forth

below, the motion is DENIED without prejudice.


Page 1 – OPINION & ORDER
                              LEGAL STANDARDS

      I.     Rule 16

      Federal Rule of Criminal Procedure 16 states that the Government must

permit the defendant to inspect and copy documents if the documents are “within the

government’s possession, custody, or control” and are “material to preparing the

defense.” Fed. R. Crim. P. 16(a)(1)(E). Establishing materiality requires a defendant

to provide “facts which would tend to show that the Government is in possession of

information helpful to the defense.” United States v. Santiago, 46 F.3d 885, 894 (9th

Cir. 1995) (internal quotation marks and citation omitted).

      A defendant’s right to discovery under Rule 16, although broad, is not

unlimited.   Rule 16(a)(2) excludes some information from disclosure, including

“reports, memoranda, or other internal government documents made by an attorney

for the government or other government agent in connection with investigating or

prosecuting the case.” Fed. R. Cim. P. 16(a)(2). “Thus, even materials that are

discoverable under Rule 16(a)(1)(E) may nevertheless be exempt from disclosure

under Rule 16(a)(2).” United States v. Pac. Gas & Elec. Co., Case No. 14-cr-00175-

THE, 2016 WL 3185008, at *2 (N.D. Cal. June 8, 2016) (citing United States v. Fort,

472 F.3d 1106, 1110 (9th Cir. 2007). “The purpose of the work product exception is

to protect from disclosure the opinions and mental impression of government counsel

and government agents in conducting their investigation and prosecution of the case.”

United States v. Heine, 314 F.R.D. 498, 501 (D. Or. 2016) (internal quotation marks

and citation omitted).




Page 2 – OPINION & ORDER
      Additionally, a defendant must make a prima facie showing of materiality

before obtaining discovery under Rule 16(a)(1)(E). United States v. Stever, 603 F.3d

747, 752 (9th Cir. 2010). “Neither a general description of the information sought nor

conclusory allegations of materiality suffice; a defendant must present facts which

would tend to show that the Government is in possession of information helpful to

the defense.” United States v. Mandel, 914 F.2d 1215, 1219 (9th Cir. 1990). The scope

of discovery under Rule 16 is broader than Brady because “[i]nformation that is not

exculpatory or impeaching may still be relevant to developing a possible defense.”

United States v. Muniz-Jaques, 718 F.3d 1180, 1183 (9th Cir. 2013).

      II.    Brady Material

      “There is no general constitutional right to discovery in a criminal case.”

Weatherford v. Bursey, 429 U.S. 545, 559 (1977). However, the Government has a

separate due process obligation to disclose “evidence favorable to the accused . . .

[that] is material either to guilt or to punishment.” Brady v. Maryland, 373 U.S. 83,

87 (1963). Favorable evidence includes material which impeaches a prosecution

witness. Giglio v. United States, 405 U.S. 150, 154 (1972). “The government’s Brady

obligation is a self-executing responsibility on the part of the prosecutor” and “there

is no need for a court order to require compliance with Brady.” Pac. Gas & Elec. Co.,

2016 WL 3185008, at *2 (internal quotation marks and citations omitted, alterations

normalized); see also United States v. Jennings, 960 F.2d 1488, 1491-92 (9th Cir.

1992) (admonishing courts to avoid interfering with executive branch Brady




Page 3 – OPINION & ORDER
obligations unless there is “a clear basis in law or fact to believe that [interference is]

necessary.”).

                                         DISCUSSION

       As noted, this case comes before the Court on a joint Motion to Compel by

Defendants Julius Diablo Franklin, Pardue, Moore, and Derrick Franklin (the

“moving Defendants”).          During the hearing on this matter, the Government

represented that all discoverable material would be produced to Defendants by July

1, 2021 and the Court set the discovery deadline in this matter for that date.

       The moving Defendants are charged for their roles in the planned robbery of a

marijuana warehouse in southern Oregon. They planned to carry out the robbery by

using a technique they called “the Boys,” in which the moving Defendants would gain

access to the warehouse by pretending to be police executing a search warrant and

using police disguises, firearms, and zip-ties. Once inside, the moving Defendants

planned to neutralize any opposition and steal a large stockpile of marijuana. The

moving Defendants were recruited by co-Defendant Christopher Shannon Harrop to

carry out the robbery.          The Government alleges that Harrop had previously

orchestrated a series of marijuana-related robberies in southern Oregon using

broadly similar tactics, although the moving Defendants dispute that there is any

evidence that they were personally involved in the earlier robberies.

       Unbeknownst to the moving Defendants, the warehouse they intended to rob

was fictitious and part of a “reverse sting” operation by police.1 The ATF, together


1
 The Ninth Circuit provided a concise description of a reverse sting operation in United States v.
Black, 733 F.3d 294 (9th Cir. 2013): “As an alternative to planting fake drugs in a stash house and


Page 4 – OPINION & ORDER
with local law enforcement, used undercover agents and confidential informants to

pass information about the fictitious marijuana warehouse to Harrop.                       Harrop

recruited the moving Defendants and joined with them in planning the robbery.

When the moving Defendants, together with several co-Defendants, arrived at the

site of the warehouse on July 14, 2020, they were arrested by waiting law

enforcement.

        An indictment was issued in this case on July 23, 2020. ECF No. 46, and the

moving Defendants were charged with Conspiracy to Interfere with Commerce by

Robbery in violation of 18 U.S.C. § 1951 (Count 5); Conspiracy to Possess with Intent

to Distribute Marijuana in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(vii), and

847 (Count 6); and Possession of a Firearm in Furtherance of a Drug Trafficking

Crime in violation of 18 U.S.C. § 924(c)(1)(A) (Count 7). 2 Julius Franklin was also

charged with Felon in Possession of a Firearm in violation of 18 U.S.C. § 922(g)(1)

(Count 8). Significantly, the moving Defendants are all African Americans and are

charged in connection to the planned robbery of the fictitious warehouse on July 14,

2020.    Several co-Defendants, who are not African American, are charged with

offenses related to an earlier robbery of actual marijuana grow operations in southern

Oregon.3


confronting armed robbers once they broke into the house, ATF developed what it believed was a
safer technique. ATF agents, working undercover, would describe a fictitious cocaine stash house to
suspects, offering them the opportunity to plan and carry out an armed robbery of the stash house.
Once the robbery plan was developed and the crew members were on their way to what they believed
was a real armed home invasion, they were arrested.” Id. at 298.
2
  In addition to the moving Defendants, Counts 5 through 7 are also alleged against Harrop and
Rashad Makkel Austin.
3
  Harrop, who is white, is charged in connection to both the July 14, 2020 robbery of the fictitious
warehouse (Counts 5-7) and in connection with the earlier robbery (Counts 1-3).


Page 5 – OPINION & ORDER
      As noted, this case comes before the Court on a motion to compel. The moving

Defendants seek to compel production of:

   (1) All manuals, policies, standing orders, directives, or other materials providing

      guidance to agents with the Bureau of Alcohol, Tobacco, Firearms, and

      Explosives (ATF) from 2015-2020 regarding reverse-sting stash house robbery

      investigations;

   (2) Any and all communications amongst ATF agents, between ATF agents and

      other persons, amongst Medford Police Department personnel, and between

      Medford Police Department personnel and other persons regarding the

      investigation leading to the arrest of the moving Defendants. This includes all

      recordings, text messages, and emails and should be construed to include

      communications pertaining to planning the fictitious armed robbery one or

      about July 14, 2020, as well as the aborted fictitious burglary in May 2020; and

   (3) Any data compiled by the ATF or U.S. Department of Justice, however stored,

      detailing the race or ethnicity of all persons charged in cases stemming from

      ATF reverse sting stash house robbery investigations from 2015 through the

      present. If such data has not been compiled, any and all documents from which

      the race of such defendants could be ascertained including all charging

      documents    stemming     from   ATF    reverse-sting   stash   house    robbery

      investigations from 2015 through the present.

Julius Franklin Request for Discovery ¶¶ 10-12. ECF No. 128.




Page 6 – OPINION & ORDER
      The discovery requested by the moving Defendants is aimed at demonstrating

that the ATF’s use of the reverse sting operation in this case was part of a widespread

practice of disproportionately targeting non-white defendants.

      As previously noted, discovery was ongoing at the time of the hearing and the

Court set a discovery deadline of July 1, 2021. The Government represents that it

has complied and continues to comply with its discovery obligations, including its

obligation to provide material required by Brady and its progeny. Accordingly, the

Court declines to compel production of the requested material pursuant to the general

principles of Rule 16 or the specific requirements of Brady at this time.

      However, the core of the moving Defendants’ motion is that the use of a reverse

sting operation in this case constituted outrageous governmental conduct and/or

amounted to selective enforcement on the part of federal law enforcement. The

moving Defendants also contend that the use of the reverse sting operation was part

of a program of sentencing entrapment aimed at subjecting the moving Defendants

to mandatory minimum sentences. These arguments are addressed below.

      I.     Outrageous Governmental Conduct

      “Outrageous governmental conduct occurs when the actions of law

enforcement officers or informants are so outrageous that due process principles

would absolutely bar the government from invoking judicial processes to obtain a

conviction.” United States v. Black, 733 F.3d 294, 302 (9th Cir. 2013) (internal

quotation marks and citation omitted).

      There is no bright line dictating when law enforcement conduct crosses
      the line between acceptable and outrageous, so every case must be



Page 7 – OPINION & ORDER
      resolving on its own particular facts. In assessing the reasonableness of
      various law enforcement actions and tactics, however, we have set forth
      ground rules that provide some guidance. For example, it is outrageous
      for government agents to engineer and direct a criminal enterprise from
      start to finish, or for the government to use excessive physical or mental
      coercion to convince an individual to commit a crime. It is also
      outrageous for the government to generate new crimes merely for the
      sake of pressing criminal charges. It is not outrageous, however, to
      infiltrate a criminal organization, to approach individuals who are
      already involved in or contemplating a criminal act, or to provide
      necessary items to a conspiracy. Nor is it outrageous for the government
      to use artifice and stratagem to ferret out criminal activity.

Black, 733 F.3d at 302 (internal quotation marks and citations omitted, alterations

normalized).

      In assessing whether government conduct was outrageous, courts consider a

number of factors including: (1) known criminal characteristics of the defendants; (2)

individualized suspicion of the defendants; (3) the government’s role in creating the

crime of conviction; (4) the government’s encouragement of the defendants to commit

the offense conduct; (5) the nature of the government’s participation in the offense

conduct; (6) the nature of the crime being pursued “and necessity for action in light

of the nature of the criminal enterprise at issue.” Black, 733 F.3d at 303.

      In the present case, the Government did not target the moving Defendants

specifically, but instead targeted Harrop as the suspected organizer of a string of

marijuana-related robberies in southern Oregon. Harrop then recruited the moving

Defendants, who planned the robbery. The moving Defendants presented themselves

to the undercover agents as experienced robbers, as evidenced by their planned use

of police disguises and “the Boys” strategy. It is also significant that the Government

did not invent the fictitious warehouse robbery out of thin air but presented it to



Page 8 – OPINION & ORDER
Harrop in an effort to direct the course of an ongoing spate of robberies in the

direction of the reverse sting operation. There is no evidence that the undercover

agents or informants put any pressure on the moving Defendants or attempted to

coerce them into carrying out the planned robbery, beyond simply presenting them

with a sufficiently tempting target.

      On this record, the Court concludes that the moving Defendants have failed to

make a sufficient showing of outrageous governmental conduct to justify their motion

to compel.

      II.    Selective Prosecution and Selective Enforcement

      The moving Defendants also claim that they have been subjected to selective

enforcement by the ATF and selective prosecution by the Government on the basis of

race. To make out a claim for selective prosecution, a defendant must show both

discriminatory effect and discriminatory purpose on the part of the prosecutor.

United States v. Armstrong, 517 U.S. 456, 465 (1996). Prosecutors are entitled to a

presumption of regularity in their decision-making and to be entitled to discovery on

such a claim, the Supreme Court has established a “rigorous standard,” under which

a defendant must show that “the Government has failed to prosecute other who are

similarly situated to the defendant” as evidence of discriminatory effect. Id. at 468-

69.

      In the case of selective enforcement, no such presumption of regularity

attaches to the conduct of law enforcement. United States v. Sellers, 906 F.3d 848,

852-53 (9th Cir. 2018). Furthermore, “the nature of reverse-sting operations means




Page 9 – OPINION & ORDER
that no evidence of similarly situated individuals who were not targeted exists.” Id.

at 853. As a result, the standard for a defendant seeking discovery on a claim of

selective enforcement is correspondingly lower than the standard for discovery in a

claim of selective prosecution. The Ninth Circuit articulated the standard as follows:

      [A] defendant need not proffer evidence that similarly-situated
      individuals of a different race were not investigated or arrested to
      receive discovery on his selective enforcement claim in a stash house
      reverse-sting operation case. While a defendant must have something
      more than mere speculation to be entitled to discovery, what that
      something looks like will vary from case to case. The district court
      should use its discretion—as it does for all discovery matters—to allow
      limited or broad discovery based on the reliability and strength of the
      defendant’s showing.

Sellers, 906 F.3d at 855 (emphasis in the original).

      In this case, the moving Defendants point to their white co-Defendants who,

aside from Harrop, were only charged in connection with the earlier stash house

robberies as evidence of selective enforcement, but this is not borne out by the record.

As the Government points out, those co-Defendants were not involved in the planned

robbery of the fictitious warehouse. Rather, it appears that it was Harrop who was

the target of the police investigation as the suspected organizer of the prior robberies

and it was Harrop who was approached with information about the fictitious

warehouse.

      The fact that reverse-sting operations have a history of disparate impact and

use against non-white defendants does not automatically impute any sort of

discriminatory motivation to the federal agents in this case. This is especially true




Page 10 – OPINION & ORDER
in the present case because Harrop, and not law enforcement, recruited the moving

Defendants to plan and carry out the robbery.

      The Court concludes that the moving Defendants have failed to establish a

right to discovery under a theory of either selective prosecution or selective

enforcement.

      III.     Sentencing Manipulation

      The moving Defendants also contend that the ATF employed an amount of

marijuana in the fictitious stash house to place the moving Defendants above the

threshold to trigger mandatory minimum sentences. In support of this argument,

the moving Defendants point to a decision by law enforcement to abandon an earlier

reverse sting operation planned for May 2020 and orchestrated by the Medford Police

Department in favor of the ATF-run July 2020 reverse sting operation that resulted

in the arrest of the moving Defendants. The moving Defendants assert that the May

2020 operation involved an unguarded warehouse and so it would be less likely that

the robbers would be armed. The Government asserts that the May 2020 operation

was abandoned in favor of using a confidential informant to introduce an undercover

agent to further the investigation into Harrop and Julius Franklin.

      “Sentencing entrapment occurs when a defendant is predisposed to commit a

lesser crime, but is entrapped by the government into committing a crime subject to

more severe punishment.” United States v. Mejia, 559 F.3d 1113, 1118 (9th Cir.

2009). “In the context of a fictional drug stash house robbery, a defendant can show

sentencing entrapment by demonstrating that he lacked predisposition—either




Page 11 – OPINION & ORDER
through a lack of intent or a lack of capability—to conspire with others to take by

force the amount of [drugs] charged.” Black, 733 F.3d at 311.

      In this case, the fictitious warehouse invented by the ATF bore a close

resemblance to the real grow operations that had been robbed in late 2019 and early

2020 by individuals allegedly connected to Harrop and possibly to some of the moving

Defendants. For example, on December 19, 2020, several people dressed as police

robbed a marijuana grow in Applegate, Oregon. The robbers ended up in an armed

standoff with one of the victims and were only able to make off with five pounds of

marijuana and $5,000 in cash, but the there were hundreds of “totes” of marijuana at

the scene. In July 2020, Harrop told an undercover agent that such totes can store

twenty-five pounds of marijuana, suggesting that the Applegate grow operation was

storing thousands of pounds of marijuana.

      In another marijuana grow robbery on April 25, 2020, which likewise ended in

an armed confrontation between the robbers and the victims, the robbers were able

to make off with seventy-one pounds of marijuana and four jars of marijuana extract.

Harrop was later recorded telling an undercover agent that the grow contained

marijuana, extracts, oil, and cash amounting to “a good like three or four hundred-

thousand-dollar lick [robbery].”

      By contrast, when the undercover agents described the fictitious stash house

to Harrop, they told Harrop that it contained between seven hundred and eight

hundred pounds of marijuana, but no cash. Although this is a substantial amount

and created an attractive target for a robbery, it is consistent with the amount of




Page 12 – OPINION & ORDER
marijuana present at the grows targeted in the earlier robberies.     Indeed, it is

substantially less than what was allegedly present at the Applegate grow operation

in December 2019. On this record, the Court concludes that the moving Defendants

have not shown that the Government inflated the amount of marijuana involved in

to trigger mandatory minimum sentences.

      Nor have the moving Defendants demonstrated that they lacked a

predisposition to carry out the robbery. The Government has submitted evidence that

Harrop and some of the moving Defendants boasted about prior robberies to reassure

the undercover agents of their expertise and professionalism. The Court therefore

denies the motion to compel.

                                 CONCLUSION

      The Motion to Compel Discovery filed by Defendant Julius Diablo Franklin,

joined by Defendants William Earl Pardue, Delander Edward Moore, and Derrick

Franklin, ECF Nos. 192, 195, 196, 212, is DENIED without prejudice.

                                      12th day of July 2021
      It is so ORDERED and DATED this _____

                                       /s/Ann Aiken
                                      ANN AIKEN
                                      United States District Judge




Page 13 – OPINION & ORDER
